Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 1 of 33           PageID #: 136




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

  UNITED STATES OF AMERICA,               Case No. 18-cr-00059 DKW
                                          Case No. 20-cv-00517 DKW-RT
               Plaintiff,
                                          ORDER (1) DENYING REMAINING
        vs.                               GROUNDS OF DEFENDANT’S 28
                                          U.S.C. § 2255 MOTION TO VACATE,
  PETER CHRISTOPHER,                      SET ASIDE, OR CORRECT
                                          SENTENCE, (2) GRANTING
               Defendant.                 DEFENDANT’S MOTION TO SEAL,
                                          (3) GRANTING DEFENDANT’S
                                          MOTION TO AMEND 2255 PETITION
                                          BY ADDING GROUND 14, (4)
                                          DENYING GROUND 14, AND (5)
                                          DENYING A CERTIFICATE OF
                                          APPEALABILITY



       On November 25, 2020, Defendant Peter Christopher filed a motion to

 vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. Section 2255

 (Section 2255 motion), after pleading guilty to one count of wrongfully furnishing

 another’s passport. In the Section 2255 motion, Christopher raises multiple claims

 of trial court and procedural error, discovery violations, and ineffective assistance

 of counsel. In pleading guilty, however, Christopher both agreed not to appeal his

 conviction, with which he complied, or to collaterally attack the same, except for

 claims of ineffective assistance of counsel. In this light, having considered the

 Section 2255 motion and the parties’ related briefing, Christopher has failed to
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 2 of 33           PageID #: 137




 present any meritorious claim of ineffective assistance of counsel for purposes of

 the collateral review exception in his plea agreement or that would provide cause

 for his appeal waiver. Therefore, as set forth herein, the Section 2255 motion (Dkt.

 No. 413) is DENIED.

       Christopher has also moved to amend the Section 2255 motion by adding a

 claim of ineffective assistance of counsel (Dkt. No. 444). While the Court finds

 that Christopher may amend the Section 2255 motion to add the claim challenging

 the performance of one of his former attorneys, Lynn Panagakos, the Court again

 finds that no meritorious claim of ineffective assistance of counsel exists. Further,

 the Court DENIES a certificate of appealability as to all claims. Finally, the Court

 GRANTS Defendant’s motion to seal (Dkt. No. 438) as unopposed.

                                LEGAL STANDARD

       Section 2255 of Title 28 of the United States Code permits “[a] prisoner in

 custody under sentence of a court established by Act of Congress … [to] move the

 court which imposed the sentence to vacate, set aside, or correct the sentence.” 28

 U.S.C. § 2255(a). The statute authorizes the sentencing court to grant relief if it

 concludes “that the sentence was imposed in violation of the Constitution or laws

 of the United States, or that the court was without jurisdiction to impose such

 sentence, or that the sentence was in excess of the maximum authorized by law, or

 is otherwise subject to collateral attack[.]” Id.

                                            2
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 3 of 33                     PageID #: 138




                    RELEVANT PROCEDURAL BACKGROUND

        On February 19, 2019, Christopher pled guilty to Count One of the First

 Superseding Indictment, which charged him with wrongfully furnishing another’s

 passport. Dkt. No. 365. On January 30, 2020, this Court sentenced Christopher to

 14 months’ imprisonment and 3 years of supervised release on Count One, and

 dismissed Count Two of the First Superseding Indictment. Dkt. Nos. 393, 395.

 Christopher did not appeal his conviction and sentence. Instead, on November 25,

 2020, he filed the instant Section 2255 motion. Dkt. No. 413.

        The Section 2255 motion raised 13 grounds for relief. The remaining1

 grounds are as follows: (1) this Court lacked “jurisdiction” over the offense to

 which Christopher pled guilty; (2) this Court violated Rule 11 of the Federal Rules

 of Criminal Procedure (“Rule 11”) by failing to “understand” a January 2019 plea

 agreement; (3) Christopher did not receive various types of discovery from the

 government; (4) the grand jury process was prejudiced when the government failed

 to stop a witness from making “irrelevant prejudicial” comments; (5) the

 government breached the plea agreement used at the September 19, 2019 change of

 plea hearing; (6) one of Christopher’s former counsel, Brook Hart, provided

 ineffective assistance of counsel at the February 2019 change of plea hearing; (7)


 1
 On March 23, 2021, the Court denied without prejudice Ground Ten of the Section 2255
 motion, Dkt. No. 430, after Christopher asked for that ground to be separated from the rest of the
 motion, see Dkt. No. 428.
                                                 3
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 4 of 33                   PageID #: 139




 Christopher’s sentencing counsel, Salina Kanai, should have objected to one of the

 government’s arguments at sentencing on the ground of “judicial estoppel”; (8)

 Christopher should be allowed to “make the affirmative defense” of “necessity”;

 (9) Christopher received ineffective assistance of counsel at sentencing; (11) this

 Court erred at sentencing; (12) there were errors with the pre-sentence

 investigation report (“PSR”); and (13) the prosecutor committed an “abuse of

 discretion” in saying that he would have sought the statutory maximum sentence if

 Christopher had not pled guilty.2 The government has filed a response in

 opposition to the Section 2255 motion, Dkt. No. 423, and Christopher has filed a

 reply in support of the same, Dkt. No. 449.

        In addition, on May 12, 2021, Christopher filed a motion to amend the

 Section 2255 motion by adding Ground Fourteen to the same (motion to amend).

 Dkt. No. 444. In Ground Fourteen, Christopher wishes to argue that another of his

 former counsel, Lynn Panagakos, rendered ineffective assistance in various

 respects. The government has opposed the motion to amend, Dkt. No. 450, while

 Christopher has filed a motion for extension of time to file a reply, Dkt. No. 454.

        This Order now follows.




 2
  Christopher filed an “updated” memorandum in support of his habeas grounds after the filing of
 the Section 2255 motion. Dkt. No. 415. The Court cites to the “updated” memorandum, rather
 than the original one (Dkt. No. 413-1), where necessary. The update generally is a verbatim
 typed transcription of the handwritten Section 2255 motion without substantive change.
                                                4
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 5 of 33                 PageID #: 140




                                       DISCUSSION

 I.     The Section 2255 Motion

        Before addressing the remaining claims in the Section 2255 motion, the

 Court begins by observing certain general procedural matters. First, as mentioned

 above, Christopher did not appeal his conviction or sentence. Despite that, in most

 (although not all) of the claims recited above, Christopher raises various alleged

 errors that occurred during the course of his criminal case−errors that must

 ordinarily be raised during a direct appeal because, as the government explains,

 habeas review is not designed to be a “substitute” for an appeal. See Dkt. No. 423

 at 9-10 (citing, inter alia, Sanchez-Llamas v. Oregon, 548 U.S. 331 (2006)). An

 exception to this principle is if Christopher can show that his counsel rendered

 constitutionally ineffective assistance of counsel. United States v. Ratigan, 351

 F.3d 957, 964 (9th Cir. 2003).3

        In addition, as the government further points out, in pleading guilty,

 Christopher also agreed to waive, not only his right to appeal, but also his right to

 collaterally attack his conviction or sentence, except for instances of ineffective

 assistance of counsel or if the Court imposed a sentence greater than the applicable




 3
 Another exception is demonstrating actual innocence, see Ratigan, 351 F.3d at 964, something
 which Christopher’s Section 2255 motion does not attempt to do.
                                               5
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 6 of 33                PageID #: 141




 guideline range, see Dkt. No. 366 at ¶ 12, which the Court did not.4 In essence,

 therefore, in this habeas proceeding, Christopher is restricted to raising only claims

 of ineffective assistance of counsel. See id.

        The Section 2255 motion, however, observes no such restriction, given that

 the vast majority of its claims, by their own language, do not concern ineffective

 assistance of counsel. Nonetheless, in his reply, Christopher appears to contend

 otherwise, asserting that “all” of his claims “involve ineffective counsel in one way

 or another….” Dkt. No. 449 at 1. Given that Christopher is proceeding pro se, and

 out of an abundance of caution, the Court will attempt, where appropriate, to

 liberally construe each of Christopher’s remaining claims as alleging ineffective

 assistance of counsel. See Haines v. Kerner, 404 U.S. 519, 520 (1972) (stating that

 pro se filings are held to “less stringent standards” than ones filed by lawyers). In

 doing so, though, the Court declines to act as counsel for Christopher, such as by

 supplying arguments on his behalf. See Pliler v. Ford, 542 U.S. 225, 231 (2004).

        To prevail on an ineffective assistance of counsel claim, a petitioner must

 establish two distinct elements. First, he must show that counsel’s representation

 fell below an objective standard of reasonableness. Strickland v. Washington, 466

 U.S. 668, 688 (1984). Second, he must show that “there is a reasonable probability



 4
  The guideline range determined by the Court for Christopher was 10-16 months’ imprisonment,
 see Dkt. No. 396, something which the 14-month sentence, thus, fell within.
                                              6
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 7 of 33             PageID #: 142




 that, but for counsel’s unprofessional errors, the result of the proceeding would

 have been different.” Id. at 694. Further, when a petitioner challenges the validity

 of a guilty plea, the Strickland inquiry requires him to show, not only that his

 counsel’s representation fell below an objective standard of reasonableness, but

 also that “‘there is a reasonable probability that, but for his counsel’s errors, he

 would not have pleaded guilty and would have insisted on going to trial.’”

 Womack v. Del Papa, 497 F.3d 998, 1002 (9th Cir. 2007) (quoting Hill v.

 Lockhart, 474 U.S. 52, 57-59 (1985)); Lafler v. Cooper, 566 U.S. 156, 163 (2012)

 (“a defendant must show the outcome of the plea process would have been

 different with competent advice.”).

       1.     Ground One: “Jurisdiction”/Venue

       In Ground One, Christopher argues that this Court lacked “jurisdiction” over

 the offense to which he pled guilty because, when he furnished another’s passport,

 he did so in Florida, rather than Hawai‘i. Dkt. No. 415 at 6-8. As an initial matter,

 as the government explains, and Christopher tacitly acknowledges in reply, this

 claim does not concern jurisdiction, but, instead, venue. See Dkt. No. 423 at 12;

 Dkt. No. 449 at 3 (acknowledging that Ground One concerns a “venue question”);

 see also United States v. Vilcauskas, 2021 WL 1515535, at *2 (D. Ariz. Apr. 16,

 2021). While the connection of this contention to any deficiency by counsel is, at

 best, tenuous, in his reply, Christopher asserts that counsel failed to move for

                                            7
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 8 of 33           PageID #: 143




 dismissal or transfer to Florida. See Dkt. No. 449 at 6. Construed in that light,

 Ground One does not demonstrate constitutionally ineffective assistance of

 counsel.

       In large part, this claim (and much of the relief sought in the Section 2255

 motion) is premised upon Christopher’s belief that, if he had been prosecuted in

 Florida, he would have received a more favorable sentence. Christopher believes

 this because he contends that, in the Eleventh Circuit, where Florida is located, the

 “vulnerable victim enhancement” is interpreted and applied more favorably from

 his perspective. In support, Christopher cites United States v. Phillips, 287 F.3d

 1053 (11th Cir. 2002). The flaw in Christopher’s argument, however, is that, since

 Phillips, the Eleventh Circuit has explained that the statement in Phillips upon

 which Christopher relies−that a vulnerable victim must be “targeted” by a

 defendant−was dicta and not the law of the Eleventh Circuit. United States v.

 Birge, 830 F.3d 1229, 1232-33 (11th Cir. 2016). Instead, in the Eleventh Circuit,

 the vulnerable victim enhancement is applicable when the defendant “knew or

 should have known that a victim of the offense was a vulnerable victim,” precisely

 the standard applied at sentencing here. Id. at 1233 (citing U.S.S.G. §3A1.1(b)).

 Because it was (and still is) “inconceivable” to this Court how Christopher’s

 children−at ages two and four−could not be considered vulnerable victims, see

 1/30/20 Sent. Tr. at 13:10, Dkt. No. 408, he was, thus, not prejudiced by having

                                           8
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 9 of 33                   PageID #: 144




 this case brought in Hawai‘i as opposed to Florida. See United States v. Palomba,

 31 F.3d 1456, 1461 (9th Cir. 1994) (concluding that a district court did not err in

 declining to vacate a sentence based upon counsel’s alleged failure to challenge

 venue because there was no showing of prejudice).5

        2.     Ground Two: Alleged Rule 11 Violations

        In Ground Two, Christopher argues that this Court committed various

 violations of Rule 11 during a February 11, 2019 hearing on a proposed

 memorandum of plea agreement (“the February 2019 MOPA”). Dkt. No. 415 at 9-

 18. First, Christopher argues that the Court improperly treated the entire

 agreement as binding under Rule 11(c)(1). Second, Christopher argues that the

 Court engaged in plea negotiations during the February 2019 hearing. Third,

 Christopher argues that the Court was required to accept the February 2019

 MOPA. With respect to ineffective assistance of counsel, Christopher asserts that

 two different attorneys rendered ineffective assistance by failing to argue that he

 should be allowed to plead guilty pursuant to the February 2019 MOPA,

 apparently, irrespective of the Court’s views. Each of Christopher’s arguments is

 without merit and misconstrues the record.

        First, the Court starts with Christopher’s contention that the Court was



 5
 The Court notes that, in his plea agreement, Christopher also waived any objection to venue in
 Hawai‘i. Dkt. No. 366 at ¶ 8(h).
                                                9
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 10 of 33            PageID #: 145




  “required” to accept the February 2019 MOPA, as it is an argument that infects the

  entire claim. Put simply, Christopher is wrong. As an initial matter, the case to

  which Christopher cites for support, In re Vasquez-Ramirez, 443 F.3d 692 (9th Cir.

  2006), is inapt here, as it involves an unconditional plea under Rule 11(b). Id. at

  695-696. It cannot be disputed that Christopher did not enter (or try to enter) an

  unconditional plea at the February 2019 hearing. Rather, the Court was presented

  with a plea agreement under Rule 11(c). Further, to the extent Christopher

  contends that some provision in Rule 11(c) required this Court to accept the

  February 2019 MOPA, he is again wrong. There is simply nothing in Rule 11(c)

  that requires a court to accept any and all plea agreements like the February 2019

  MOPA, which Christopher characterizes as a Rule 11(c)(1)(B) agreement. See

  United States v. Navarrete, 697 F. App’x 530, 531 (9th Cir. Sep. 14, 2017)

  (concluding there was no error in the district court rejecting the defendant’s Rule

  11(c)(1)(B) agreement); see also United States v. Rebaya, 805 F. App’x 516, 517

  (9th Cir. May 18, 2020) (finding no plain error in the district court both rejecting a

  Rule 11(c)(1)(B) agreement and failing to offer the defendant a chance to withdraw

  his guilty plea). While Rule 11(c) does identify certain steps that a court must take

  when considering, accepting, or rejecting plea agreements, see Fed.R.Crim.P.

  11(c)(3)-(5), nowhere does it say that a court must accept a Rule 11(c)(1)(B)

  agreement. Rather, in the provision concerning “Accepting a Plea Agreement,” it

                                            10
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 11 of 33                     PageID #: 146




  only states: “If the court accepts the plea agreement….” Id. 11(c)(4) (emphasis

  added). Put simply, “if” does not suggest any requirement on the Court’s part.

         This leads to Christopher’s argument that the Court treated the entire

  February 2019 MOPA as binding under Rule 11(c)(1)(A) or (C). This is again

  wrong−the Court did not treat the entire agreement as binding. Instead, after

  carefully reviewing the extraordinary provisions contained therein, including

  provisions that, if approved, would have placed the Court and probation in the

  untenable position of operating as a family/custody tribunal−something which, as

  the Court explained during the February 2019 hearing, went far beyond the Court’s

  expertise or the purpose of supervised release−the Court informed the parties that it

  was not willing to accept the February 2019 MOPA. See 2/11/19 Tr. at 2:17-3:4.

  Merely because the Court explained deficiencies with, inter alia, provisions of the

  agreement that Christopher characterizes as “non-binding” does not mean that the

  Court treated the entire agreement as binding.

         Finally, the Court did not participate in plea negotiations during the

  February 2019 hearing. As discussed, the Court informed the parties that it was

  not willing to accept the February 2019 MOPA. The Court also provided the

  reasons why it was unwilling to do so.6 Then, after being asked a question by the



  6
   While Christopher appears to believe that it would have been better for the Court to simply say
  “no,” the Court disagrees that Rule 11(c)(1) prohibits the Court from providing an explanation.
                                                 11
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 12 of 33                       PageID #: 147




  prosecutor, the Court discussed a process by which the terms the parties had

  agreed upon could be enforced through a judgment of this Court. See 2/11/19 Tr.

  at 18:11-21:11. The same is true of the prosecutor’s follow-up question

  concerning enforcement of the length of the proposed agreement. See id. at 21:12-

  22:9. 7 The Court’s discussion of enforcement played no part in negotiating the

  terms of any plea agreement. See United States v. Leon, 302 F. App’x 721, 722

  (9th Cir. Dec. 8, 2008) (explaining that a district court did not engage in plea

  negotiations when the court was presented with a negotiated plea agreement by the

  parties, indicated that it would not accept the agreement as drafted, received

  questions from defense counsel about how to proceed, and suggested a “possible

  alteration”).

         In this light, because Christopher cannot show any Rule 11 violation during

  the February 2019 hearing, he also cannot show that either of his trial counsel

  rendered deficient performance in failing to argue that he should be allowed to

  plead guilty to a plea agreement that the Court would not accept. Therefore, this

  claim cannot proceed.



  7
   This is why Christopher mischaracterizes the record in contending that the Court asked the
  parties to “shoot [plea bargain ideas] my way….” See Dkt. No. 415 at 15. As Christopher’s own
  quote suggests, the Court did not say the words “[plea bargain ideas].” Those words are
  Christopher’s creation. Instead, the Court asked the parties to “shoot” over a proposal the parties
  had negotiated so the Court could review the same. See Sent. Tr. at 29:23-30:10. The Court said
  this because the prosecutor made a proposal the Court had not experienced before and, thus, the
  Court indicated a need to “look at” and “stud[y]” it. See id. at 22:2-9.
                                                  12
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 13 of 33           PageID #: 148




        3.     Ground Three: Discovery

        In Ground Three, Christopher argues that the government failed to provide

  discovery of, among other things, an alleged “impermissible motivation” for

  investigating him, State Department emails, communications between the

  government and the mother of Christopher’s children, grand jury transcripts, and

  government documents concerning witnesses in Nicaragua. Dkt. No. 415 at 19-22.

  In the Section 2255 motion, once again, the connection to any claim of ineffective

  assistance of counsel is, at best, tenuous. Specifically, even though the names of

  two of Christopher’s former attorneys are mentioned, id. at 21, at no point does

  Christopher argue that they rendered ineffective assistance with respect to

  discovery. In his reply, Christopher only adds that two of his attorneys, in

  withdrawing motions for discovery, rendered ineffective assistance. Dkt. No. 449

  at 6. The Court does not see why. Christopher provides no explanation why either

  of his counsel performed deficiently in deciding to withdraw motions for discovery

  while proceeding down different avenues to obtain the most favorable result for

  him. On the scant record before the Court, there appears no reason to second-

  guess counsels’ decisions. For example, while the Section 2255 motion suggests

  some form of “impermissible motivation” in investigating Christopher, it is based

  on nothing more than speculation. As for the other proposed discovery,

  Christopher provides no explanation why the same would have benefited him or,

                                           13
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 14 of 33            PageID #: 149




  more importantly, resulted in a different outcome in this case. Therefore, the Court

  finds that Christopher has not shown that counsel provided ineffective assistance

  with respect to Ground Three.

        4.     Ground Four: Grand Jury

        In Ground Four, Christopher argues that a “government agent” investigating

  his case testified before a grand jury and “repeatedly made irrelevant prejudicial

  comments.” Dkt. No. 415 at 23. Christopher argues that the prosecutor could have

  stopped the witness’ testimony, but, instead, let it continue. Christopher also

  observes that he filed a motion to dismiss based on alleged grand jury misconduct,

  notes that said motion was withdrawn, and asks the Court to “now rule on it.” Id.

  at 23-24. As for ineffective assistance of counsel, the Section 2255 motion is,

  again, silent, mentioning only that one of Christopher’s former counsel, Lynn

  Panagakos, withdrew a motion to dismiss. In his reply, Christopher appears to

  assert that “the grand jury ground” “implicate[s]” a decision by Panagakos where

  she failed to consider the purportedly different standard in the Ninth Circuit for

  vulnerable victims. Dkt. No. 449 at 6.

        As with the prior claim, Ground Four is without merit, not the least because

  Christopher fails to explain how his counsel rendered ineffective assistance. First,

  the vulnerable victim enhancement discussed above in Ground One has no

  relationship to any alleged grand jury misconduct. Therefore, it cannot be a basis

                                            14
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 15 of 33           PageID #: 150




  for allegedly deficient performance as it relates to Ground Four. Second, while

  Christopher never makes the argument, to the extent (like in Ground Three) he

  contends that counsel was deficient in withdrawing his motion to dismiss, there is

  no basis in the record to support any such argument. While Christopher

  conveniently ignores the procedural history of his motions to dismiss, it is

  noteworthy that the Court denied a motion to dismiss based upon grand jury

  misconduct prior to the filing of the motion to dismiss that was withdrawn by

  counsel. There is simply nothing in that second motion to dismiss that can support

  any assertion that counsel performed deficiently in withdrawing the same in light

  of the procedural history of this case. Therefore, the Court denies Ground Four.

        5.     Ground Five: Alleged Breach of the Plea Agreement

        In Ground Five, Christopher argues that the government breached two

  separate plea agreements. Dkt. No. 415 at 26-30. First, Christopher argues that the

  government breached a September 2019 plea agreement (“the September 2019

  MOPA”) by arguing for enhancements to his sentence, making statements

  designed to inflame the Court, and “lobbying” the probation office to include the

  vulnerable victim enhancement. Second, Christopher argues that the government

  breached the February 2019 MOPA by withdrawing from the same after the

  February 11, 2019 hearing. Once again, in the Section 2255 motion, Christopher

  makes no argument that his counsel were ineffective with respect to any of the

                                           15
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 16 of 33                     PageID #: 151




  breaches allegedly committed by the government. In his reply, Christopher argues

  that Panagakos rendered ineffective assistance by failing to inform him that the

  government could argue for enhancements to his guideline sentencing range. Dkt.

  No. 449 at 6.8

         The Court begins, chronologically, with the February 2019 MOPA. As

  discussed in Ground Two above, this Court indicated that it would not accept the

  February 2019 MOPA. While the Court’s reservations were with certain aspects of

  the February 2019 MOPA, and perhaps not every provision therein, the Court was

  still unwilling to accept the February 2019 MOPA in toto. Therefore, pursuant to

  the February 2019 MOPA, the government was entitled to withdraw from the

  same. See Dkt. No. 413-10 at ¶ 21 (“Should the Court refuse to accept this

  Memorandum of Plea Agreement, it is null and void and neither party shall be

  bound thereto.”). As such, the government did not breach the agreement by

  withdrawing from it, and Christopher’s counsel did not render ineffective

  assistance by failing to object to any such withdrawal.

         With respect to the September 2019 MOPA, Christopher simply mis-reads

  (or reads imaginary words into) the agreement. Specifically, the sentencing



  8
   Christopher also argues that Panagakos left him “exposed” to the vulnerable victim
  enhancement by not moving for dismissal or transfer to Florida of this case. Dkt. No. 449 at 6.
  As explained in Ground One above, though, Christopher was no more “exposed” here than he
  would have been in Florida to the vulnerable victim enhancement and, thus, Panagakos did not
  render ineffective assistance in this regard.
                                                 16
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 17 of 33            PageID #: 152




  stipulations provision of the agreement states, inter alia, that there would be a base

  offense level of eight and a four-level increase to the same, Christopher could

  request (and the government could object to) a two-level reduction for acceptance

  of responsibility, and the “[g]overnment reserves the right to move for an upward

  departure and/or an upward variance and seek a term of imprisonment of no more

  than 24 months.” Dkt. No. 366 at ¶ 10. In other words, nothing in the September

  2019 MOPA restricted the government from arguing for a sentence “of no more

  than 24 months[,]” which is precisely what the government did, see Sent. Tr. at

  26:4. The Court also rejects any argument that the government somehow violated

  the September 2019 MOPA by “inflam[ing]” the Court or questioning the mother

  of the child at the center of the passport misuse in this case. Notably, Christopher

  points to no provision of the agreement that was breached by any of the foregoing.

  In this light, because the government did not breach the September 2019 MOPA,

  Christopher’s counsel could not have been ineffective in failing to object to a non-

  existent breach.

        Christopher does not contend otherwise. Instead, he argues that Panagakos

  failed to inform him that the government could argue for enhancements to his

  guideline sentencing range after the removal of a provision−provision 10(f)−from




                                            17
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 18 of 33                       PageID #: 153




  the September 2019 MOPA. 9 As an initial matter, the foregoing argument is not

  one made in the Section 2255 motion and has nothing to do with attorney

  assistance in the context of the government’s purported breach of the September

  2019 MOPA. As such, the government has not been provided with an opportunity

  to respond to the same. Nonetheless, it is without merit and, thus, the Court

  addresses it herein without further briefing. As Christopher appears to tacitly

  acknowledge, provision 10(f) was removed from the September 2019 MOPA

  because Christopher asked for it to be removed. See Dkt. No. 415 at 27.

  Christopher made this request because he “wanted to be able to argue for any

  applicable reductions to the base guidelines range[,]” even though Panagakos “said

  it didn’t make any difference because no points reductions would apply….” Id. At

  no point in his briefing has Christopher asserted that, had he received different

  advice, he would have given up the opportunity to “argue for any applicable

  reductions….” The Court rejects any suggestion that provision 10(f) would have

  remained in the September 2019 MOPA in the event Christopher had received

  other advice. 10 Therefore, the Court finds that counsel did not provide ineffective


  9
   Provision 10(f) provided that: “The parties agree not to seek any other increases or decreases in
  the total offense level.” Dkt. No. 423-1 at ¶ 10(f).
  10
     The Court adds that there was no prejudice here from the government being able to argue for
  an increase in Christopher’s offense level. As the parties acknowledged in the September 2019
  MOPA (and in the version of the agreement containing provision 10(f)), the Court was not bound
  by any stipulation between the parties, such as a stipulation not to seek an increase or decrease in
  the offense level. See Dkt. No. 366 at ¶ 11; Dkt. No. 423-1 at ¶ 11. In other words, even if the
  parties could not seek changes to the offense level, the Court could make changes to the same.
                                                  18
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 19 of 33                      PageID #: 154




  assistance with respect to Ground Five.

         6.      Ground Six: Ineffective Assistance of Attorney Brook Hart

         In Ground Six, Christopher directly raises a claim of ineffective assistance

  of counsel. He argues that his former attorney Brook Hart rendered ineffective

  assistance at the February 11, 2019 hearing by failing to object to the Court’s

  “commentary” regarding the February 2019 MOPA. Dkt. No. 415 at 31. Ground

  Six, in other words, is much the same as Ground Two, concerning the Court’s

  purported Rule 11 violations, repurposed in the guise of ineffective assistance of

  counsel. As the Court discussed in Ground Two, however, there were no Rule 11

  violations committed at the February 11, 2019 hearing. Therefore, counsel could

  not have been ineffective in failing to object to any such non-existent violation.

  Further, as the Court has explained at various points herein, counsel was also not

  ineffective in failing to “push through” with the February 2019 MOPA, given that

  this Court would not allow the agreement to be pushed through. 11 Therefore, the

  Court finds that counsel did not provide ineffective assistance with respect to

  Ground Six. 12


  One such change would have been the vulnerable victim enhancement, given that, as the Court
  explained at sentencing, it was “inconceivable” Christopher’s two daughters were not vulnerable
  victims. Sent. Tr. at 13:10-12.
  11
     Christopher also faults his attorney for allowing the government to call his conduct
  “kidnapping.” Dkt. No. 415 at 31. No explanation is provided, however, describing how any
  such failing prejudiced Christopher.
  12
     In a separate motion, Christopher moves to seal three paragraphs (numbers 7, 11, and 12) of the
  declaration by Attorney Hart that was submitted by the government. Dkt. No. 438. No
                                                 19
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 20 of 33                     PageID #: 155




         7.     Ground Seven: Government Estoppel

         In Ground Seven, Christopher argues that the government should have been

  “estopped” from taking a position at sentencing−related to his conduct in

  Nicaragua−that he characterizes as “mutually exclusive” from a position the

  government took in opposing his effort to use a necessity defense in this case. Dkt.

  No. 415 at 33. Christopher further asserts that his sentencing counsel, Salina

  Kanai, should have objected to the government’s sentencing argument on this

  basis. Id. at 34.

         Christopher is mistaken that the positions taken by the government regarding

  Christopher’s conduct in Nicaragua were “mutually exclusive” or otherwise

  inconsistent−they were not. On one hand, in opposing Christopher’s proposed

  necessity defense, the government argued that the purported harms to

  Christopher’s daughter in Nicaragua were irrelevant to whether it was necessary

  for Christopher to commit the crime charged in Count One. Dkt. No. 169-1 at 14-

  22. On the other hand, at sentencing, the government argued that Christopher’s

  conduct in taking his daughter from her mother in Nicaragua and bringing her to

  the United States was relevant to whether an upward departure or variance was



  opposition to the motion to seal has been filed and the time to file any has now passed. See
  Local Rule 5.2(c). As a result, the Court GRANTS the motion to seal as unopposed. Because
  the government filed the pertinent exhibit, the government is ORDERED to file an unsealed
  copy of Attorney’s Hart’s declaration with paragraphs 7, 11, and 12 restricted from view and the
  Clerk is instructed to SEAL Dkt. No. 423-4.
                                                 20
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 21 of 33             PageID #: 156




  warranted. Sent. Tr. at 24:18-26:8; see also Dkt. No. 388 at 11-13. Those are not

  two inconsistent positions. Put simply, an issue can be irrelevant to one matter

  (like a legal defense) while being relevant to an entirely different matter (like

  sentencing) in the same case−there is nothing groundbreaking about that and, thus,

  would have provided no basis for counsel to object at sentencing to the

  government’s argument. Therefore, the Court finds that counsel did not provide

  ineffective assistance with respect to Ground Seven.

        8.     Ground Eight: Necessity Defense

        In Ground Eight, Christopher asserts that he filed a motion for

  reconsideration−of the Court’s order granting the government’s motion to exclude

  the necessity defense−and the reconsideration motion was subsequently

  withdrawn. Dkt. No. 415 at 35. Christopher also incorporates the merits of the

  reconsideration motion into his Section 2255 motion, and then discusses how he

  would like to present the necessity defense to a factfinder. Id. In his reply,

  Christopher explains that the reconsideration motion contains a description of how

  counsel allegedly rendered ineffective assistance with respect to his necessity

  defense. Dkt. No. 449 at 11.

        Giving Christopher the widest latitude, the Court has reviewed his pro se

  motion for reconsideration. Assuming for present purposes that a claim of




                                            21
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 22 of 33                        PageID #: 157




  ineffective assistance of counsel can be construed from the same, 13 Christopher

  cannot succeed on any such claim because he has failed to show any prejudice

  from the representation he received on this matter. Notably, review of the

  reconsideration motion reflects that it is based upon the same principles and

  arguments that the Court considered (and rejected) in ruling on the government’s

  motion to exclude. Christopher once again argued that he purportedly felt

  compelled to remove his daughter from her mother’s care abroad, he purportedly

  felt that he had no alternatives to doing so, he purportedly would not have received

  any assistance from U.S. authorities in trying to help his daughter, and he was right

  to have done what he did. See generally Dkt. No. 272 at 23-28. As the Court

  explained in granting the government’s motion to exclude, however, even if the

  success of a legal alternative was unlikely, the viability of such an alternative was

  not negated for purposes of the relevant analysis. Dkt. No. 251 at 6. Therefore,

  the Court denies Ground Eight.

         9.      Ground Nine: Ineffective Assistance of Attorney Kanai

         In Ground Nine, Christopher argues that he received ineffective assistance of

  counsel at sentencing when his attorney, Kanai, failed to make various arguments




  13
    More specifically, it appears that, in the reconsideration motion, Christopher asserted that his
  counsel at the time of the government’s motion to exclude, Megan Kau, rendered ineffective
  assistance. See Dkt. No. 272 at 3-6.
                                                   22
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 23 of 33                       PageID #: 158




  and/or present certain evidence. Dkt. No. 415 at 36-39. 14 More specifically,

  Christopher contends that Kanai should have “presented the true history of 2010

  and the following years[,]” explained the conditions his daughter experienced in

  2010 and that her mother (Yasmina) said she could “go with” Christopher when

  she was three, presented evidence of the dysfunctional Nicaraguan legal system,

  shown that Christopher did not kidnap or abduct his daughter under Nicaraguan

  law, presented evidence that the U.S. State Department suggested Yasmina should

  get an arrest warrant and Yasmina had previously attempted to obtain a fraudulent

  birth certificate for their child, presented evidence of the importance of a “child

  having the stability of their own parent[,]” and objected to the PSR for failing to

  identify various grounds for downward departure, including a failure to cross-

  examine U.S. probation officers. Id. Christopher asserts that Kanai’s performance

  resulted in a “significantly harsher sentence….” Id. at 39.

         Christopher is, again, mistaken that he received ineffective assistance of

  counsel. The running theme in all of the foregoing matters that Christopher

  contends Kanai should have presented is Christopher’s belief that it was in the

  “best interest” of his daughter for him to break U.S. law by misusing the passport

  of another one of his daughters. See Dkt. No. 449 at 8. Christopher appears to


  14
   In the Section 2255 motion, Christopher refers to his sentencing counsel as “Mrs. Althof.” The
  Court notes that, in her declaration, Kanai clarified that her last name has changed from Althof to
  Kanai and, thus, the Court uses the latter herein.
                                                  23
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 24 of 33                PageID #: 159




  believe that, if Kanai had simply presented more evidence or argument along those

  lines, the Court would have “significantly” reduced his sentence. He is very

  wrong. Rather, as the Court explained at sentencing, the reason Christopher

  received the sentence he did was because he took the law into his own hands when

  he decided that he should be the sole arbiter of his child’s best interests:

        It gives me no joy to impose this sentence [of 14 months’
        imprisonment] because in some ways I feel like I’m sentencing your
        daughter, and she’s, if anything, gone through more than any 13-year-
        old girl ought to have at this point in her life. I cannot allow this kind
        of thing to go on in our society. A slap on the wrist, a four-month
        sentence, which is what I think a four-month sentence would
        represent, sends precisely the wrong message to anyone else who
        might be thinking of doing something similar to what you did. And it
        doesn’t require reaching out to Nicaragua or halfway around the world
        to do that, but simply reaching out to the next neighborhood or the
        next street here in Hawaii.

        One could do exactly the same thing for the same reasons that you
        cited: I don’t think she is being treated well by the parent who has
        custody of her, I don’t think she is getting the medical attention, the
        educational learning experience that I wish for her. And if I allowed
        that to happen for every parent who thought that, as I said in my
        earlier remarks, I do honestly believe that chaos would result,
        domestic chaos. And our law enforcement authorities would
        essentially be responding to no other call than that.

  Sent. Tr. at 55:18-56:12.

        In short, if Kanai had made the arguments that Christopher wishes she

  had now made, Christopher would not have received a lesser sentence, let

  alone a significantly lesser one, and he may well have jeopardized the

  acceptance of responsibility adjustment he received (Dkt. No. 391 at 11) as a
                                             24
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 25 of 33                     PageID #: 160




  result of his insistence that he was justified in taking the law into his own

  hands. 15 Therefore, the Court finds that counsel did not provide ineffective

  assistance with respect to Ground Nine.

         11.    Ground Eleven: Rulings at Sentencing

         In Ground Eleven, Christopher argues that the Court made numerous

  erroneous rulings at sentencing. Dkt. No. 415 at 42-44. As with many of

  Christopher’s habeas claims, though, he makes no argument that his counsel

  rendered ineffective assistance with respect to the purported errors of the Court.

  The purported errors themselves were not appealed and were, in any event, waived

  in his plea agreement. In addition, unlike many other claims, in his reply,

  Christopher makes no mention of Ground Eleven. See generally Dkt. No. 449. In

  this light, as explained earlier, while the Court has liberally construed

  Christopher’s arguments where those arguments have been made, the Court cannot

  simply create arguments of ineffective assistance out of thin air, as the Court

  would need to do in this instance. Therefore, the Court denies Ground Eleven as

  procedurally deficient. 16


  15
     This is perhaps best exemplified by Christopher’s assertion that Kanai should have presented
  evidence “about the importance of a child having the stability of their own parent in a ‘family
  ties and responsibilities’ argument.” Dkt. No. 415 at 37. It is ironic and even shocking that
  Christopher asserts this argument while failing to acknowledge that he prevented his daughter
  from “having the stability of their own parent” when he took his daughter from her mother’s
  custody.
  16
     For the sake of completeness, however, the Court notes that none of Christopher’s arguments in
  this regard have any substantive merit. First, Christopher provides no adequate explanation as to
                                                 25
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 26 of 33                     PageID #: 161




         12.    Ground Twelve: PSR Issues

         In Ground Twelve, Christopher argues that “the process and result of the

  PSR” deprived him of due process, including the probation office’s alleged failures

  to consider letters from the community, make sentencing comparisons with other

  inmates, mention that probation would have been more appropriate, and address a

  case in which a defendant was sentenced to probation. Dkt. No. 415 at 45. As

  with Ground Eleven, Christopher never asserts that he received ineffective

  assistance of counsel in this regard. In his reply, while Ground Twelve is

  mentioned in a heading, nowhere therein does Christopher explain how his counsel

  rendered ineffective assistance with respect to the matters raised in this claim. See

  Dkt. No. 449 at 6. Therefore, because Christopher has made no showing (or even

  argued) ineffective assistance in this regard, the Court finds Ground Twelve




  how the Court erred in finding Guideline 5K2.4 applicable, given the clear demonstration that his
  conduct involved the abduction of his daughter in order to bring her to the United States through
  the misuse of a passport. See Sent. Tr. at 45:7-46:17. Second, the Court did not “improperly”
  find the vulnerable victim enhancement applicable, given the very young age of Christopher’s
  daughters at the time. See U.S.S.G § 3A1.1 app. note 2. Third, the Court did not err in
  considering Christopher’s family ties or so-called “similarly-situated defendants.” The Court did
  consider Christopher’s family ties, explaining that those ties were, in part, what made the
  sentence so difficult. See Sent. Tr. at 54:18-55:1. Further, simply because other defendants
  received downward variances due to family ties, does not make those defendants “similarly
  situated” to Christopher. Finally, the Court did not fail to consider the “punishment” of
  Christopher’s “pretrial release” or him being labeled a “felon.” To the extent those arguments
  are meant to suggest Christopher should have been sentenced to less (or no) time in jail, as the
  Court explained at sentencing, anything along the lines of four months’ imprisonment would
  have been a “slap on the wrist….” Sent. Tr. at 55:22-23.
                                                 26
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 27 of 33                      PageID #: 162




  procedurally deficient. 17

         13.     Ground Thirteen: Jury Trial

         In Ground Thirteen, Christopher argues that the prosecutor stated on the

  record that he would seek a statutory maximum sentence of ten years’

  imprisonment. Dkt. No. 415 at 46. Christopher asserts that this “forced” him to

  choose between a jury trial and accepting an unconstitutionally disproportionate

  sentence. Id. In this final claim, as before, Christopher again fails to mention

  counsel, let alone explain how he received ineffective representation. As with

  Ground Twelve, although Christopher mentions Ground Thirteen in a heading in

  his reply, at no point therein does he explain how his counsel rendered ineffective

  assistance in this regard. See Dkt. No. 449 at 6. Therefore, the Court finds Ground

  Thirteen procedurally deficient. 18

 II.     The Motion to Amend

         As an initial matter, the parties dispute whether Christopher is procedurally




  17
     As with Ground Eleven, the Court notes that Ground Twelve is also substantively without any
  merit. Among other things, at no point does Christopher explain how any of the purported
  failings of the PSR represent an instance of lost due process. Nor could he. As discussed at
  sentencing, all of the community letters were considered by the Court. Sent. Tr. at 48:23-49:14.
  Next, Christopher points to no “similarly situated” defendants that the Court ignored in
  sentencing him. Finally, as discussed herein and at sentencing, a sentence of probation was not
  appropriate in this case for the numerous reasons the Court gave at sentencing.
  18
     Like the previous claims, Ground Thirteen is also substantively without any merit. Yet again,
  at no point does Christopher explain (or cite law supporting) the proposition that the government
  violates the right to a jury trial by stating that it will seek the maximum sentence authorized by
  statute. Merely because Christopher considers such a sentence “disproportionate” is irrelevant.
                                                  27
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 28 of 33             PageID #: 163




  entitled to amend the Section 2255 motion, given that it is undisputed that he filed

  the motion to amend more than a year after his judgment of conviction became

  final. See 28 U.S.C. § 2255(f)(1) (providing for a one-year period of limitation to

  file a motion under Section 2255); Dkt. No. 444 at 2 (conceding that the motion to

  amend was filed “more than one year since my judgment became final”). The

  parties agree, though, that, in deciding whether Christopher may amend the Section

  2255 motion, the Court should consider whether the proposed new claim “relates

  back” to the original claims in the sense that they are “tied to a common core of

  operative facts.” Dkt. No. 444 at 2-3; Dkt. No. 450 at 4.

        In this light, the Court agrees with Christopher that his proposed claim of

  ineffective assistance of counsel against Panagakos relates back to his original

  claims. The discussion herein of those original claims perhaps indicates best why.

  In many of those claims, the conduct of Panagakos is at issue, and the Court

  discusses the same in addressing whether the claims have merit. While the original

  claims in the Section 2255 motion may not have been artfully pled, given the

  appeal and collateral review waivers at play here, when those claims are liberally

  construed in conjunction with Christopher’s reply in support of the Section 2255

  motion, it is evident that some of the original claims involve Panagakos’

  representation, as with the proposed Ground Fourteen in the motion to amend.

  Therefore, the motion to amend, Dkt. No. 444, is GRANTED. Cf. Walden v.

                                           28
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 29 of 33                     PageID #: 164




  Shinn, 990 F.3d 1183, 1202 (9th Cir. 2021) (explaining that a habeas petition does

  not relate back “when it asserts a new ground for relief supported by facts that

  differ in both time and type from those the original pleading set forth.”).19

         The Court turns now to address Ground Fourteen. Therein, Christopher

  argues that Panagakos rendered ineffective assistance by (1) failing to “forewarn”

  him about the vulnerable victim enhancement, (2) advising him that changes to the

  guidelines range “no longer tak[e] place” because sentencing in Hawai‘i is based

  on the Section 3553(a) factors, (3) saying that it “doesn’t matter” if provision 10(f)

  was deleted from the September 2019 MOPA, (4) failing to move for dismissal of

  Count One or transfer of the case to Florida, and (5) failing to “push forward” with

  a motion to dismiss Count One due to grand jury misconduct.

         If most (if not all) of these arguments sound familiar, it is because they are:

  the Court has addressed them herein in ruling on the original claims of the Section

  2255 motion. Specifically, the argument concerning dismissal of Count One or

  transfer to Florida was addressed in Ground One above, the argument concerning

  grand jury misconduct was addressed in Ground Four above, and the argument

  concerning provision 10(f) was addressed in Ground Five above. As explained

  above, Christopher cannot show prejudice and/or deficient performance by counsel


  19
   In light of the Court granting the motion to amend, the letter the Court received on May 27,
  2021 from Christopher, requesting additional time to file a reply in support of the motion to
  amend (Dkt. No. 454), is DENIED AS MOOT.
                                                 29
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 30 of 33                     PageID #: 165




  in any of these respects.

         As for the argument that Panagakos failed to “forewarn” Christopher about

  the vulnerable victim enhancement, assuming that this relates to the deletion of

  provision 10(f), as discussed in Ground Five above, Christopher makes no

  argument that, if he had been so “forewarn[ed],” he would have decided to keep

  provision 10(f) in the plea agreement. As mentioned, it was Christopher who

  requested the deletion of the provision in the hope he could persuade the Court to

  lower his base offense level. Christopher has never stated that he would have

  foregone that opportunity and, therefore, the Court does not find any prejudice in

  this regard.

         As for the claim that Panagakos gave improper advice about changes to the

  guideline range, as an initial matter, it is far from clear what Christopher means by

  “changes to the guidelines range by enhancements or reductions….” Dkt. No. 444

  at 2. To the extent he means that enhancements or reductions to the offense level

  do not take place, any such advice is belied by the September 2019 MOPA where

  changes to the base offense level are expressly contemplated by the parties. See

  Dkt. No. 366 at ¶ 10 (b)-(d). 20 To the extent he means that the guideline range


  20
    The Court notes in this regard that, in the motion to amend, Christopher asserts that he
  understood the government would not attempt to raise the “base guidelines above 10[.]” Dkt.
  No. 444 at 2. This is also expressly belied by the sentencing stipulations to which Christopher
  agreed in the September 2019 MOPA. Notably, the parties agreed that the base offense level
  would be 8 and a 4-level increase would apply, resulting in an offense level of 12. Dkt. No. 366
  at ¶ 10(b)-(c). In addition, the parties agreed that the government could oppose Christopher’s
                                                 30
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 31 of 33                     PageID #: 166




  could not be changed, any such advice is also belied by the September 2019

  MOPA, given that the parties agreed that the government could move for an

  upward departure or variance, and it was up to the Court to determine the sentence.

  Id. at ¶ 10(e). 21 In addition, Christopher also fails to show prejudice by failing to

  state that he would not have pled guilty if he had been given “correct” advice by

  Panagakos. See Hill, 474 U.S. at 60 (concluding that the petitioner failed to show

  prejudice under Strickland by failing to allege that he would have pleaded not

  guilty and insisted on going to trial if he had been advised correctly).22 Therefore,

  the Court finds that counsel did not provide ineffective assistance with respect to

  Ground Fourteen. 23

                                EVIDENTIARY HEARING




  request for a two-level reduction to the offense level. Id. ¶ 10(d). In other words, if the
  government’s opposition was successful, the parties agreed that the offense level would be at
  least 12, not 10.
  21
     Further, to the extent Panagakos advised Christopher that sentencing “is based on the 3553a
  factors[,]” Dkt. No. 444 at 2, no explanation is provided as to why this was improper advice.
  22
     The Court notes that Christopher has had three opportunities (the Section 2255 motion, the
  reply in support of the same, and the motion to amend) to so allege and has not done so on any
  occasion.
  23
     Finally, the Court notes that, on May 7, 2021, the Court denied Christopher’s motion to compel
  admissions from Panagakos, while stating that a written explanation would follow, Dkt. No. 441,
  which the Court now provides. First, at the time the motion to compel was filed (and when it
  was denied by the Court), Christopher had not filed the motion to amend and, thus, there was no
  claim directly involving Panagakos in this case. Second, even now that a claim against
  Panagakos has been allowed, as the government explained in its opposition to the motion to
  compel, Panagakos is not a party to this proceeding. The pertinent Federal Rule of Civil
  Procedure only permits admissions requests to be directed on a party. See Dkt. No. 439 at 10
  (quoting Fed.R.Civ.P. 36(a)(1) (“A party may serve on any other party a written request to
  admit….)).
                                                 31
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 32 of 33            PageID #: 167




        In the memorandum in support of the Section 2255 motion, Christopher

  appears to request an evidentiary hearing. See Dkt. No. 415 at 5. Pursuant to

  Section 2255(b), a court shall grant a prompt hearing “[u]nless the motion and the

  files and records of the case conclusively show that the prisoner is entitled to no

  relief….” 28 U.S.C. § 2255(b). As the Court has detailed herein, the record

  conclusively shows that Christopher is not entitled to the relief he seeks in the

  Section 2255 motion. The Court, thus, finds that an evidentiary hearing is not

  warranted.

                       CERTIFICATE OF APPEALABILITY

        In denying the Section 2255 motion, the Court must also address whether

  Christopher is entitled to a Certificate of Appealability (“COA”). See R. 11(a),

  Rules Governing Section 2255 Proceedings. A COA may issue “only if the

  applicant has made a substantial showing of the denial of a constitutional right.”

  28 U.S.C. § 2253(c)(2). This standard is met only when the applicant shows that

  “reasonable jurists could debate whether . . . the petition should have been resolved

  in a different manner or that the issues presented were adequate to deserve

  encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483–84

  (2000) (internal quotation marks omitted). In light of the findings herein, the Court

  concludes that reasonable jurists would not debate the resolution of the Section

  2255 motion. Accordingly, the Court DENIES the issuance of a COA.

                                            32
Case 1:20-cv-00517-DKW-RT Document 5 Filed 05/28/21 Page 33 of 33          PageID #: 168




                                  CONCLUSION

        For the reasons set forth herein, the Court GRANTS the motion to amend

  (Dkt. No. 444). The Court DENIES all remaining grounds of the Section 2255

  motion, including the Ground Fourteen added by amendment, and DENIES both

  an evidentiary hearing and a COA. Christopher’s motion to seal, Dkt. No. 438, is

  GRANTED to the extent set forth herein.

        The Clerk is instructed to enter Judgment in favor of the government and

  then CLOSE Case No. 20-cv-00517.

        IT IS SO ORDERED.

        Dated: May 28, 2021 at Honolulu, Hawai‘i.




                                            /s/ Derrick K. Watson
                                            Derrick K. Watson
                                            United States District Judge




                                         33
